On June 3,1993, the Defendant was sentenced to ten (10) years for the revocation of Issuing a Bad Check. The Defendant shall be given credit for time already served in various jails, the amount of time which will be determined by the Defendant’s probation officer.
On September 24,1993, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and represented himself. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the case shall be remanded back to the sentencing judge in Cascade County to determine the amount of credit that shall be given for time served and the reasons therefore.
The reason for the decision is because the record is incomplete.
Hon. Thomas McKittrick, Chairman, Hon. G. Todd Baugh, and Hon. John Warner, Judges